SOPER, Circuit Judge.
The question involved in this case is whether the widow and minor child of a veteran of World War II in the naval service of the United States are entitled to social security benefits under the provisions of the Social Security Act set out in 42 U.S.C.A. § 417(e) (1) (B). The interpretation of the statute was considered in an exhaustive opinion by Judge Chesnut in the District Court, 133 F.Supp. 152, who found against the claimant.
James Gilbert Moncrief served as a career man in the United States Navy from February 10, 1930 to November 18, 1949 when he was given credit for twenty years’ service, released from active duty and became entitled to and received monthly retainer pay computed upon his length of service under 34 U.S. C.A. § 854c. After his discharge he secured civilian employment covered by the Social Security Act, 42 U.S.C.A. § 401 et seq., and established two quarters of social security coverage. On April 12, 1951, during the Korean emergency, he was recalled to active duty with the Navy under 34 U.S.C.A. § 854d and remained in active service at the Bainbridge Naval Training Center until his death on October 2, 1952.
Thereafter, on January 22, 1953 his widow applied to the Social Security Administration for mother’s and children’s benefit under 42 U.S.C.A. § 402(d, g). In order to support the claim it was necessary to show that the veteran had had at least six quarters of social security coverage under the statute. 42 U.S. C.A. §§ 413, 414(a, b). Since he had had only two quarters of coverage in civilian employment, the Social Security Administration looked to his naval service to ascertain whether the additional four quarters of coverage could be supplied under the provisions of 42 U.S.C.A. § 417(e) (l)1 which provides that for *473purposes of entitlement to and the amount of any monthly benefit or lump sum death payment payable under the Social Security statute on the basis of wages of any veteran as defined in the Act, the veteran shall be deemed to have been paid wages in addition to wages actually paid of $160 in each month during any part of which he served in the active military or naval service of the United States between July 25, 1947 and January 1, 1954.
The additional four quarters were available if the active service of the veteran during this period could be considered in making the computation. Subsection 417(e) (1) (B), however, contains the specific provision that it shall not be applicable if a benefit, which is based, in whole or in part, upon active service between July 25, 1947 and January 1, 1954, is determined by any agency of the United States to be payable by it under any other law of the United States. The veteran had received such a benefit in the shape of monthly retainer pay upon a determination of the Navy under 34 U.S.C.A. § 854c from the date of his retirement on November 18, 1949, until he was recalled in active service on April 12, 1951. Since this retirement pay had been based in part upon his active service from July 25, 1947 to November 18, 1949, and this period was part of the exclusionary period from July 25, 1947 to January 1, 1954, as above set out, the Social Security Administration rejected the claim 2 The pending suit was then instituted.
There can be no doubt that if the terms of § 417(e) (1) (B) are given their normal meaning, the denial of the claim by the Social Security Administration and the judgment of the District Court in favor of the Government were correct. The amount of the retirement pay to which the veteran became entitled upon his retirement on November 18,1949 was based upon his active service for the period of twenty years ending on that date; and hence it was based in part upon the exclusionary period between July 25, 1947 and January 1, 1954, defined in the Act, that is, that part of the exclusionary period between July 25, 1947 and November 18, 1949. The provisions of the section allowing the veteran to compute his coverage on the assumption that he earned wages in the amount of $160 per month while in the active service therefore did not come into play. Congress had provided that he could not enjoy both the retainer pay and the benefits of the section under the circumstances above set out. There is no ambiguity in the terms of the Act in this respect.
The appellant’s contention is based for the most part upon a passage in the report of the Senate Committee on Finance recommending the enactment of the statute where it was said: Code Cong.Service, 82d Cong., 2d Sess. (1952), page 2363.
“As in the case of World War II wage credits, the credits provided by the bill would not be given in any case where another benefit based on the same period of service is payable by any Federal agency other than the Veterans’ Administration. Thus, for example, if credit is given under the civil service retirement system or any of the military retirement systems for the service in question, it could not be credited under old-age and survivors insurance.” (Emphasis supplied.) •
In other words, the appellant would have us read into the statute the words “same period of” so that in this respect the section would read:
“(B) a benefit * * * which is based in whole or in part, upon the same period of active military or naval service of such veteran on or *474after July 25,1947, and prior to January 1, 1954.”
Thereby the words “in whole or in part” in the Act would be restricted in their scope. The appellant suggests a number of reasons why such a limitation would be just to veterans situated as Moncrief was in this case, and would aid in carrying out the general purposes of the legislation. These arguments were carefully considered in the opinion of the District Court with which we are in accord, and they need not be repeated here. It is sufficient to say that if it had been the intent of Congress so to limit the application of the exception it would have done so, and having failed to take this course it is beyond our power to interpolate in the specific terms of the statute the more general phrase which the Committee used in their report during the progress of the legislation. The unambiguous language which they themselves inserted in the formal statute must be given preference over the descriptive terms of their informative report.
Affirmed.

. “For purposes of determining entitlement to and the amount of any monthly benefit or lump-sum death payment payable under this subehapter on the basis of the wages and self-employment income of any veteran (as defined in paragraph (4) of this subsection), such veteran shall be deemed to have been paid wages (in addition to the wages, if any, actually paid to him) of $160 in each month during any part of which he served in the active military or naval service of the United States on or after July 25, 1947, and prior to January 1, 1954. This subsection shall not be applicable in the case of any monthly benefit or lump-sum death payment if—
“(A) * * *
“(B) a benefit (otlier than a benefit payable in a lump sum unless it is a commutation of, or a substitute for, periodic payments) which is based, in whole or in part, upon the active military or naval service of such veteran on or after July 25, 1947, and prior to January 1, 1954, is determined by any agency or wholly owned instrumentality of the United States (other than the Veterans’ Administration) to be payable by it under any other law of the United States or under a system established by such agency or instrumentality.”


. This decision was consistent with long established administrative procedure and in accord with the applicable regulations which provide that the wages of $160 per month shall not be credited to the account of the veteran “if any part of the active service during the period referred to * * * has been, credited toward another Federal benefit.” 20 C.F.E. 1949 Ed.S. 404, 1351.